DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 10/06/2021.
 Claims 1, 2, 5-19 and 22-25 are currently pending in this application.
No information disclosure statement (IDS) has been filed.

Response to Arguments
The previous objection to claim 23 has been withdrawn in response to the applicants’ amendments/remarks. However, the current amendments cause the new claim objection stated in the claim objection section below.
The previous 112(b) rejections to claim 1-25 have been withdrawn in response to the applicants’ amendments/remarks. However, the current amendments cause the new rejections stated in the 112(b) rejections section below.
The previous 101 rejections to claim 1, 10 and 18-25 have been withdrawn in response to the applicants’ amendments/remarks.

Regarding the 103 rejections, the applicants amended to include “… broadcast, via wireless communication circuitry, the information element to a connected vehicle via a V2X network”, and have, in pages 11-12 of the remarks, argued that “… Mayer teaches RDUs 20 send messages to RDS 30. However, Mayer does not teach that an RDU 20 sends messages to another RDU 20. Thus Mayer does not teach broadcast via wireless
The applicants’ this argument is not persuasive.
As the applicants noted, the RDU 20 sends messages to not only the RDS 30, but also the client devices 40 – see paras. [0078], [0138] of Mayer. Moreover, Mayer, in par. [0062], further teaches that the user device 40 is a vehicle mounted device. Therefore, it is obvious that (Ahmed in view of) Mayer teaches the claimed/amended limitations, “… broadcast/send, via wireless communication circuitry (see figs. 3A, 4A), the information element or message/alert to a connected vehicle (e.g., the vehicle mounted device) via a V2X network (see fig. 2)”.

The applicant’s arguments, for the claims 10, 18 and the dependent claims 2, 5-9, 11-17, 19 and 22-25, regarding similar limitations of above responded limitations of the claim 1, are not persuasive and the response for these arguments are similar with the response for the claim 1 above.
 
Thus, the applicant’s arguments are not persuasive. Please see amended rejections below for amended claims. This action is Final.

Claim Objections
Claim 23 is objected to because of the following informalities: the claim recites “The at least one machine-readable storage medium of claim 22, the instructions …”, which appears to be “The at least one non-transitory machine-readable storage medium of claim 22, the instructions …”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1, 2, 5-19 and 22-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Please note that although the claims are interpreted in light of the specification, limitations for the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If the claimed limitations can be assumed or interpreted in multiple ways because of the indefinite description of the claim language, they have to be compatible with any/all of the multiple ways. 

Claim 1 recites “An apparatus, comprising: … memory coupled to the processing circuitry … to … broadcast, via wireless communication circuitry, the information element to a connected vehicle via a vehicle-to-vehicle (V2X) network”, however, it is not clear (1) how the apparatus which does not have any connection with both the wireless communication circuitry and the V2X network can broadcast the information element; (2) how two different protocols (e.g., the wireless communication and the V2X network communication) can be used to broadcast the information element.
Claims 2 and 5-9 depend from the claim 1, and are analyzed and rejected accordingly.

Claim 8 recites “… the malicious message comprising an indication of data”, however, it is not clear how the indication of data can be the malicious message.
Claim 9 recites “… to estimate corrected data based in part …”, however, it is not clear how to estimate corrected data (e.g., not clear boundary of the limitation) – note: it is not a human to perform estimation function to the data.

Claim 10 recites “… the IDS circuitry to identify an attack on the IVN by one of the ECUs …”, however, it is not clear whether the attack is caused by the ECU or not.
Claims 11-17 depend from the claim 10, and are analyzed and rejected accordingly.
  
Claim 15 recites “… the malicious message comprising an indication of data”, however, it is not clear how the indication of data can be the malicious message.
Claim 16 recites “… to estimate corrected data based in part …”, however, it is not clear how to estimate corrected data (e.g., not clear boundary of the limitation) – note: it is not a human to perform estimation function to the data.

Claim 18 recites “ … the at least one processor to … broadcast, via wireless communication circuitry, the information element to a connected vehicle via a vehicle-to-vehicle (V2X) network”, however, it is not clear (1) how the processor which does not have any connection with the wireless communication circuitry can broadcast the information element; (2) how two different protocols (e.g., the wireless communication 
Claims 19 and 22-25 depend from the claim 18, and are analyzed and rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1, 2, 5-8, 10-15, 17-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 10,124,764 B1) in view of Mayer (US 2011/0130916 A1).

As per claim 1, Ahmed teaches an apparatus (see figs. 4, 8), comprising:
intrusion detection system (IDS) circuitry arranged to couple to an in-vehicle network (IVN) and detect an attack on the IVN [figs. 1, 7, 8; col. 1, lines 13-21; col. 2, lines 9-31 col. 5, lines 48-63; col. 7, lines 11-21 of Ahmed teaches intrusion detection system (IDS) circuitry (e.g., the component used as the IDS) arranged to couple to an in-vehicle network (IVN) and detect an attack (e.g., voltage spoofing attacks or ID masquerading attack) on the IVN (e.g., flagged for intrusion detection)]; 
processing circuitry coupled to the IDS circuitry; and memory coupled to the processing circuitry, the memory comprising instructions that when executed by the processing circuitry [figs. 4, 8;  of Ahmed – note: the component used as the IDS is a part of the computer system of fig. 4 and/or 8] cause the processing circuitry to:
receive, from the IDS circuitry, a notification of the attack on the IVN [figs. 1, 4, 7; col. 5, lines 48-63; col. 7, lines 11-21; col. 10, lines 42-46 of Ahmed teaches to receive, from the IDS circuitry (e.g., the component used as the IDS), a notification (e.g., matching signature 
generate an information element comprising an indication of the attack [col. 7, lines 20-23, 40-46 of Ahmed teaches to generate an information element (e.g., the flagged message or the alert) comprising an indication of the attack (e.g., matching signature ration is not found or determination of the sender node is not valid)].

Although Ahmed teaches broadcasting the information element or alert to a connected device or the user/operator device [col. 7 of Ahmed], Ahmed does not explicitly disclose sending, via wireless communication circuitry, an information element or alert to a connected vehicle via a vehicle-to-vehicle (V2X) network.
However, Mayer teaches sending, via wireless communication circuitry, an information element or alert to a connected vehicle via a vehicle-to-vehicle (V2X) network [figs. 2, 4A. par. 0004, lines 1-2; par. 0062, lines 11-17; par. 0138, lines 1-16 of Mayer teaches sending, via wireless communication circuitry (see figs. 2, 3A), an information element or alert (e.g., the indication flag for a failure or fault or the alert) to a connected vehicle (e.g., the client device 40, which is a vehicle mounted device) via a vehicle-to-vehicle (V2X) network (e.g., the vehicle-to-vehicle network of fig. 2)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ahmed with the teaching of Mayer to include sending information to a vehicle-to-vehicle network 

As per claim 2, Ahmed in view of Mayer teaches the apparatus of claim 1. 
Although Ahmed teaches having network interface device to transmit or receive over a communications network [col. 10, lines 17-31 of Ahmed], Ahmed does not explicitly disclose the wireless communication circuitry comprising a radio, the instructions when executed by the processing circuitry cause the processing circuitry to broadcast the information element via the radio.
However, Mayer teaches comprising a radio, the instructions when executed by the processing circuitry cause the processing circuitry to broadcast the information element via the radio [fig. 4A. par. 0073, lines 1-14 of Mayer teaches the wireless communication circuitry of the apparatus (e.g., the RDU 20) comprising a radio (e.g., the radio 28), the instructions when executed by the processing circuitry cause the processing circuitry to broadcast the information element (e.g., the alert or the message) via the radio (e.g., the radio 28).] 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ahmed with the teaching of Mayer to include sending information via a radio because it provides to solve a diagnostic problem with a vehicle over a vehicle communication bus - see par. [0002] of Mayer.

As per claim 5
Ahmed further teaches the instructions when executed by the processing circuitry cause the processing circuitry to generate the information element comprising the indication of the attack [col. 7, lines 20-23, 40-46 of Ahmed teaches to generate the information element (e.g., the flagged message or the alert) comprising the indication of the attack (e.g., matching signature ration is not found or determination of the sender node is not valid)].
Although Ahmed teaches broadcasting the information element or alert to a connected device or the user/operator device [col. 7 of Ahmed], Ahmed does not explicitly disclose a request for help in recovering from the attack.
 However, Mayer teaches a request for help in recovering from the attack [par. 0138, lines 1-16 of Mayer teaches a request for help in recovering from the attack (e.g., the indication flag for a failure or fault or the alert which results in sending the additional alert for action such as contacting maintenance personnel to recover the fault or attack)] – see also rejections to the claim 1.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ahmed with the teaching of Mayer to include generating information which results recovering an attack/fault because it provides to solve a diagnostic problem with a vehicle over a vehicle communication bus - see par. [0002] of Mayer.

As per claim 6, Ahmed in view of Mayer teaches the apparatus of claim 5. 
Although Ahmed teaches broadcasting the information element or alert to a connected device or the user/operator device [col. 7 of Ahmed], Ahmed does not 
However, Mayer teaches to receive, via the V2X network, a response from the connected vehicle [fig. 2; par. 0147, lines 1-4 of Mayer teaches to receive, via the V2X network (e.g., the vehicle-to-vehicle network of fig. 2), a response (e.g., the command or the additional alert) from the connected vehicle (e.g., the RDS server 30 or the client device 40)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ahmed with the teaching of Mayer to include receiving a response from a vehicle network because it provides to solve a diagnostic problem with a vehicle over a vehicle communication bus - see par. [0002] of Mayer.

As per claim 7, Ahmed in view of Mayer teaches the apparatus of claim 6. 
Although Ahmed teaches broadcasting the information element or alert to a connected device or the user/operator device [col. 7 of Ahmed], Ahmed does not explicitly disclose to initiate recovery from the attack based in part on the response.
However, Mayer teaches to initiate recovery from the attack based in part on the response 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ahmed with the teaching of Mayer to include initiating the recovery processes because it provides to solve a diagnostic problem with a vehicle over a vehicle communication bus - see par. [0002] of Mayer.

As per claim 8, Ahmed in view of Mayer teaches the apparatus of claim 7. 
Ahmed further teaches the attack comprising a malicious message detected on the IVN, the malicious message comprising an indication of a data [figs. 1, 7; col. 5, lines 48-63; col. 7, lines 11-21; col. 10, lines 42-46 of Ahmed teaches the attack (e.g., voltage spoofing attacks or ID masquerading attack) comprising a malicious message (e.g., the voltage level of an ECU) detected on the IVN (e.g., the in-vehicle network with bus 100), the malicious message comprising an indication of a data (e.g., the voltage level or distance value of an ECU)]. 

Claim 10 is a system claim that corresponds to parts of the combination of the apparatus claims 1, 3 and 4, and is analyzed and rejected accordingly [see also fig. 2 and col. 2, lines 9-11 of Ahmed for the plurality of ECUs and identifying an attack/intrusion].
Claim 11 is a system claim that corresponds to the apparatus claim 2, and is analyzed and rejected accordingly [see also fig. 4A of Mayer for the antenna].
Claims 12-15 are system claims that correspond to the apparatus claims 5-8, and are analyzed and rejected accordingly.

As per claim 17, Ahmed in view of Mayer teaches the system of claim 10. 
Ahmed further teaches the IVN comprising a controller area network (CAN) bus, CAN FD, a FlexRay bus, an automotive ethernet bus, or a local interconnected network (LIN) bus [fig. 1; col. 2, lines 58-67 of Ahmed].

Claim 18 is a medium claim that corresponds to the apparatus claim 1, and is analyzed and rejected accordingly.
Claim 19 is a medium claim that corresponds to the apparatus claim 2, and is analyzed and rejected accordingly [see also fig. 4A of Mayer for the antenna].
Claims 22-24 are medium/apparatus claims that correspond to the apparatus claims 5-8, and are analyzed and rejected accordingly.

Allowable Subject Matter
Claims 9, 16 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the 112 rejections (if any) stated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MAUNG T LWIN/Primary Examiner, Art Unit 2495